Citation Nr: 1706670	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  11-22 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected lumbar degenerative disc disease with related objective neurological abnormalities (back disability) prior to October 2, 2015, and in excess of 20 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD 

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1974 to August 1980. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied an increased rating for a service-connected back disability.  Subsequent to a September 2005 Board remand, a February 2016 RO rating decision granted an increased 20 percent disability rating effective October 2, 2015. 

The Veteran testified at a travel Board hearing before the undersigned Acting Veterans Law Judge in July 2015.  A transcript of the hearing is of record.  

The issue of entitlement to a TDIU prior to November 28, 2012 is addressed in the remand portion of the decision below and is remanded to the agency of original jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to November 28, 2012, the Veteran's low back disability is shown to have manifested by limitation of limitation of flexion with range of motion greater than 60 degrees, when considering functional impairment, and additional neurological manifestations noted below. 

2.  Starting November 28, 2012, the Veteran's low back disability manifested by limitation of flexion of the thoracolumbar spine to 30 degrees and additional neurological manifestations noted below.  

3.  In addition to the orthopedic manifestations noted, the service-connected lumbar spine disability is manifested by mild right lower extremity sciatic radiculopathy.

4.  Prior to October 2, 2015, the service-connected lumbar spine disability is manifested by mild left lower extremity sciatic radiculopathy.

5.  Starting October 2, 2015, the service-connected lumbar spine disability is manifested by moderate left lower extremity sciatic radiculopathy.

6.  Starting November 28, 2012, the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the period prior to November 28, 2012, a disability rating in excess of 10 percent for service-connected low back disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5237 (2016). 

2.  For the period starting November 28, 2012, a disability rating of 40 percent for service-connected low back disability is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5237 (2016).

3.  Throughout the entire appeals period, a separate rating of 10 percent, but no higher, is warranted for right lower extremity sciatic radiculopathy as a neurological manifestation of the service connected low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.310 (2016).

4.  For the period prior to October 2, 2015, separate rating of 10 percent, but no higher, is warranted for left lower extremity sciatic radiculopathy as a neurological manifestation of the service connected low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.310 (2016).

5.  For the period starting October 2, 2015, an increased rating of 20 percent, but no higher, is warranted for left lower extremity sciatic radiculopathy as a neurological manifestation of the service connected low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.310 (2016).

6.  Starting November 28, 2012, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All of the relevant development requested by the Board's September 2015 remand was fully completed as the AOJ obtained Social Security Administration (SSA) disability records, associated VA treatment records dated since November 2013, and an adequate VA examination was performed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

	
II.  Increased Rating

Rules and Regulations

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to factors such as disability causing less movement than normal, more movement than normal, weakened movement, excess fatigability, and incoordination.  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.

Disabilities of the spine are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5235-5242.  Intervertebral disc syndrome (IVDS), Code 5243, will be evaluated under the General Rating Formula or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Note (1) to Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Under the General Rating Formula, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2); see also Plate V.  

Factual Background

Historically, the Veteran's lumbar degenerative disc disease with right radiculopathy intermittently, status-post fusion of the lumbar spine (also claimed as low back strain), was initially granted in March 1983 and assigned a noncompensable evaluation.  An RO rating decision dated in July 1986 granted an increased 10 percent disability rating.  The Veteran filed the current increased rating claim in July 2010.  An RO rating decision dated in February 2011 denied the Veteran's claim for an increased rating.  An RO rating decision dated in February 2016 granted an increased 20 percent disability rating effective October 2, 2015.

The Veteran was afforded a VA examination in December 2010.  The Veteran complained of pain in his bilateral lower lumbar segment with occasional radiation into the posterior left thigh and some burning paresthesias in the anterior right thigh.  The Veteran reported constant pain in the low back which intermittently flares about three to four times per year that is incapacitating.  Flares generally occur with prolonged standing or prolonged walking.  He reported he can walk about three to four blocks before the pain increases.  The flares generally last from one to seven days.  The examiner noted the Veteran takes medication for pain and occasionally uses a cane.  The Veteran denied incontinence of stool or urine.  He reported he has no problems with his activities of daily living.  The Veteran stated that he is an electronics technician and he was laid off from his previous employment and has been unable to secure employment over the last year.  He reported he believes this is due to problems with his back and also his bowels.  Upon physical examination, the examiner noted range of motion testing showed forward flexion to 90 degrees with pain from 40 degrees, extension to 20 degrees, with pain from 10 degrees, left and right lateral rotation to 20 degrees, with pain from 10 degrees.  The examiner noted the Veteran had lateral flexion on the left and right to 20 degrees with pain from 10 degrees.  There was no increase in the Veteran's pain, fatigue, weakness, lack of endurance or incoordination with repetition of motion times three.  There was no kyphosis, scoliosis, or reverse lordosis and no gross deformities of the lumbar spine.  He complained of tenderness over the musculature of the bilateral lower lumbar segment, worse on the right.  The diagnosis was lumbar degenerative disc disease with right radiculopathy intermittently, status post fusion of the lumbar spine.  With regard to employability, the examiner determined the Veteran should be able to tolerate sedentary work with reference to his low back as long as he is able to change positions frequently and is not required to stand or walk for prolonged periods.  He is unable to engage in manual labor involving lifting and bending.  

SSA medical records include a May 2011 letter from the Veteran's treating physician indicating the Veteran has a long history of back pain which intermittently flares-up.  He has had a hemilaminectomy and had taken Gabapentin to treat the chronic neuropathic pain.  He was last evaluated in July 2010 for an exacerbation of his back pain.  At that time, an x-ray revealed lumbar spondylosis.  Because of the severity and chronicity of his back pain, he was referred to an orthopedic specialist for further treatment and pain management. 

An October 2011 x-ray series showed mild, old wedge compression fracture of the T12 vertebral body.  At L4-5 there was mild disc space narrowing, endplate sclerosis and slight anterolisthesis, felt to be degenerative in origin with bilateral facet arthropathy.  At L4-S1, there was a prominent bony density over the posterior elements, likely relating to previous posterolateral bony spinal fusion and mild disc space narrowing and sclerosis.  

In a February 2012 SSA lumbar spine questionnaire, completed by the Veteran's treating VA physician's assistant, the examiner indicated the Veteran has chronic back pain, radiculopathy, lumbar spondylosis, and status-post fusion at L5-S1.  The prognosis was fair.  He had limited range of motion depending on his level of stiffness and pain.  He also had muscle spasm at any position.  The examiner noted positive straight leg raising on left and right at 60 degrees.  The examiner reported the Veteran's symptoms include pain, leg tingling while walking, and stiffness.  The examiner noted it is medically recommended for the Veteran not to sit continuously in a work setting.  He must get up and move around hourly, and it was undeterminable when he could sit again.  The examiner indicated the Veteran could lift and carry up to 20 pounds.  He has been prescribed medications as well as physical therapy, aquatic therapy, TENS unit, back brace, and cane.  The Veteran's pain and other symptoms were severe enough to interfere with his attention and concentration frequently.  The examiner noted the Veteran would have to take breaks of 10 to 15 minutes at unpredictable intervals during a work day.  The examiner indicated the Veteran has "good days" and "bad days" and that he is likely to be absent from work about two to three times a month.  In addition to psychological limitations, the examiner stated the Veteran is limited to no pushing, pulling, kneeling, bending, or stooping.  The examiner noted that the earliest date that the evaluation applies is April 2011. 

During a November 2012 VA examination, the Veteran reported flare-ups including pain, stiffness, and muscle spasms with weakness.  He reported this happened 52 times per year, and lasts a day or two.  He stated he uses hydrocodone and Flexeril to treat flare-ups.  The Veteran reported he has learned how to compensate and usually has to just sit on the floor with both legs bent to the right.  Upon physical examination, the examiner noted range of motion testing showed forward flexion to 30 degrees with pain at 30 degrees, extension to 0 degrees with no objective evidence of painful motion, left and right lateral rotation to 20 degrees with pain from 20 degrees.  The examiner noted the Veteran has lateral flexion on the left and right to 20 degrees with pain at 20 degrees.  After repetitive testing, there was no change in range of motion.  The examiner noted functional loss following repetitive use includes less movement than normal, weakened movement, excess fatigability, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  The examiner noted the Veteran has flattening of the muscles next to the spine with spams in the thoracolumbar area.  He has and abnormal gait and uses a cane in the right hand.  Muscle strength testing was normal.  Reflex testing was also normal.  Sensory examination showed decreased sensation at the right and left foot/toes (L5).  The examiner noted that subjectively, he has less feeling in the anteriolateral and anterial portion of the left thigh from the iliac crest to the kneecap.  He had distal polyneuropathy in his feet and legs with decreased sensation to light touch, vibration, and pinprick.  This was noted as related to nonservice-connected diabetes mellitus which was diagnosed in approximately 2010.  Straight leg raising test was negative.  There was no evidence of radiculopathy or IVDS.  The examiner noted the Veteran regularly uses a brace, and constantly uses a cane for support of the back and hip arthritis.  The examiner determined that the Veteran's disability affects his occupation as he is limited to lifting 10 pounds infrequently, limited to 30 min walking maybe twice per eight hour day, and that the Veteran can sit for 30 min to an hour and stand maybe 15 minutes.  The examiner indicated the Veteran's condition will limit him off and on during the day as he has to change positions form sitting to standing and laying down back to sitting.  The Veteran cannot bend, twist, kneel, squat (has to sit down on floor to do things down low), and he has difficulty climbing steps (due to back and knees).

In a February 2013 opinion, the examiner noted the Veteran last worked in 2009, when he was laid off.  The Veteran indicated that musculoskeletal complaints (primarily chronic low back pain) prevent him from working.  It was the opinion of the examiner than none of this Veteran's medical conditions render him completely and permanently incapable of maintaining employment.  An occupation involving manual labor would be precluded, but a sedentary occupation would be medically feasible.  The examiner stated he agreed with the findings of the December 2010 VA examiner.

During a July 2015 Board hearing, the Veteran testified that he has radiculopathy that is worse on his right side.  He reported that he has flare-ups three to four times a year and depending on severity can last anywhere from five to seven days.  During these times, he takes muscle relaxants, anti-inflammatories, and mild exercise to alleviate spasms.  He also reported he uses a TENS unit and back brace.  He state he does not work, and he has various adaptive equipment at home to help with his daily activities.   

During an October 2015 VA examination, the examiner noted diagnoses of lumbosacral strain and lumbosacral degenerative disc disease.  The Veteran reported flare-ups with increased pain and stiffness and lower extremity radiculopathy.  Range of motion findings showed flexion to 40 degrees, extension to 15 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 30 degrees.  The examiner noted this contributes to decreased flexibility.  Pain was noted at all range of motion testing.  There was no evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The Veteran was able to perform repetitive use testing without additional loss of function or range of motion after three repetitions.  The examiner indicated that he was unable to say without mere speculation whether the Veteran's functional ability was significantly limited by pain weakness, fatigability or incoordination with repeated use over a period of time.  The examination was not conducted during a flare-up.  The examiner indicated the examination was neither medically consistent or in consistent with the Veteran's statements describing functional loss during flare-up.  There was no evidence of muscle spasm or guarding, and no additional contributing factors.  Upon muscle strength evaluation, the examiner noted decreased strength on left hip flexion and left knee extension.  Reflex and sensory testing was normal.  Straight leg raising was positive on the left and right.  The examiner noted evidence of radicular pain with mild intermittent pain in the right and left lower extremities, mild paresthesia and/or dysesthesias in the right lower extremity, moderate paresthesia and/or dysesthesias in the left lower extremity, mild numbness in the right lower extremity, and moderate numbness in the left lower extremity.  The examiner identified the nerve roots involved as the L4/L5/S1/S2/S3 nerve roots (sciatic nerve) on both sides.  The severity was noted as mild on the right and moderate on the left.  The examiner noted the Veteran has IVDS, but had no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The Veteran uses a brace regularly.  The examiner reported that the Veteran's current lower back condition would limit his ability to perform repetitive heavy lifting, pushing or pulling.  The examiner indicated that the examination revealed limited lumbar range of motion with normal lower extremity sensation, and no localized lower back tenderness.  Straight leg raising, however, was positive bilaterally, and there was noticeable weakness of the left lower extremity as well.  The last lumbar MRI in 2011 reveals degenerative joint disease (DJD)/ degenerative disc disease (DDD) at L5-S1 only; CT in 2013 revealed DDD/DJD at L4-5 and L5-S1, and the L5-S1 level was more clinically advanced than in 2011.  The examiner reported the Veteran has daily lower back pain, as well as intermittent bilateral lower extremity radiculopathy.  He wears a lumbar corset almost daily, and can no longer work full time.  He takes analgesics, NSAIDs, muscle relaxants and Gabapentin daily, and also has a TENS unit.  Therefore, based on this discussion, it was the examiner's medical opinion that the Veteran's current lower back condition is clinically worse than before.  Addendums dated in November 2015, indicated that the November 2015 MRI showed slight disc bulge with disc desiccation at L1-2, diffuse disc bulge/protrusion with minimal right neural foraminal stenosis at L2-3, disc bulge with facet arthropathy at L3-4, grade I anterolisthesis with a 1-2 mm diffuse disc bulge and moderate facet hypertrophy at L4-5, moderate to marked disc space narrowing with previous left laminectomy and 2 mm disc bulge and small osteophyte 2 mm retrolisthesis at L5-S1, and mild compression fractures of T12 - L2, appearing chronic.

VA treatment records reflect that the Veteran continued to present on a regular basis with complaints of chronic back pain.  In an April 2011 VA progress note, the Veteran complained of states some left foot pain when walking and while pushing off with left foot.  He reported episodes of sharp shooting pain down left leg that recurred three times.  He stated he is not able to walk on regular basis due to fear of back pains or spasms.  He denied any leg weakness or foot drop.  The examiner noted full range of motion with pain in all movements.  Seated straight leg raising was negative; however, supine straight leg raising was positive bilaterally.  Sensory examination was normal.  The diagnosis was chronic low back pain, degenerative disc disease, degenerative joint disease, lumbar spondylosis, and lumbar radiculopathy.  During an October 2011 follow-up, the examiner noted the Veteran's lumbar range of motion was impaired at the end ranges.  In a May 2014 VA treatment note, the Veteran was evaluated for an acute issue, a fall, in which he was complaining of severe discomfort, pain 7 to 8/10 in his back.  Upon physical examination, the examiner noted diffuse tenderness at the low back near L4-5 to S1 paraspinal areas, worse on the right side, and stiffness.  Any movements were associated with pain and he was stuck with immobility.  No neurology symptoms were noted.

Additional SSA medical records include duplicate VA treatment records. 

Analysis

For the period prior to November 28, 2012, and in considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Board concludes that the Veteran is not entitled to an increased evaluation in excess of 10 percent for the orthopedic aspects of his service-connected back disability.  After careful consideration of all the medical and lay evidence from this period, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran had flexion limited to 60 degrees of more.  Although cognizant of the early examinations reference to pain in motion, considering the totally of the evidence, to include the December 2010 VA examination but also the treatment records of file from this period, the Board finds that the Veteran's functional range of motion was shown to be greater than 60 degrees.  The combined range of motion of the thoracolumbar spine was greater than 120 degrees, and there was not muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  As discussed above, the Veteran was shown to have flexion no worse than 90 degrees (shown at the 2010 VA examination).  The Board recognizes that the Veteran reported pain at 40 degrees during the 2010 VA examination; however, the examiner noted the pain did not limit his flexion to 60 degrees as required by the 20 percent disability rating.  Although treatment records reflect treatment for his back pain, these records are absent of any indication that the Veteran's range of motion during flexion was limited or reduced to 60 degrees or less.

Starting November 28, 2012, the Board concludes that the Veteran is entitled to an increased evaluation of 40 percent for the orthopedic aspects of his service-connected back disability.  The evidence of record indicates that the Veteran has had limitation of forward flexion of the thoracolumbar spine to flexion of the thoracolumbar spine to 30 degrees.  As discussed above, the Veteran was shown to have flexion to 30 degrees (shown at the November 2012 VA examination).  This is no higher rating based on limitation of motion.

In addition, the VA examination reports and the treatment records present no suggestion of ankylosis of the lumbar spine.  The evidence of record reflects that the Veteran is able to perform the range of motion exercises, and while his movement may be somewhat limited during these exercises, there is no indication that his spine is fixated in the neutral position or fixed in flexion or extension.

The Board recognizes that during the December 2010 VA examination, the Veteran reported periods of incapacitation with flare-ups.  However, no diagnosis of IVDS was made at that time or during the November 2012 VA examination.  The  October 2015 VA examination report reflected a diagnosis of IVDS; however, the Veteran's symptoms of IVDS do not more nearly approximate the criteria for a higher, 60 percent rating under the general rating formula.  Specifically, the October 2015 VA examination report reflected that the Veteran had no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The Board can find no basis for higher rating based on the distinct rating criteria for IVDS.

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.  Lay evidence is not competent evidence concerning complex medical questions requiring specialized training or expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court.)  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings directly address the criteria under which lumbar spine disabilities are evaluated.

The Board does not doubt that the Veteran has pain; however, in light of the ranges of motion documented at the examinations, the Board cannot find that his service-connected back disability equates to limitation of flexion of 60 degrees or less prior to November 28, 2012 or favorable ankylosis of his entire thoracolumbar spine during the appeals period.  As such, the Board finds that the Veteran has not met the criteria for an evaluation in excess of 10 percent under the applicable rating criteria prior to November 28, 2012, and in excess of 40 percent thereafter (aside from the separate ratings for associated lower extremity radiculopathy, discussed below).

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  In this regard, there was no evidence of muscle atrophy and the Veteran's reflexes were found to be normal.  Significantly, there was no objective evidence of additional limitation found after repetitive-use testing.  The Board again acknowledges the Veteran's complaints of pain, pain on motion, and flare-ups.  The functional loss and functional impairment was noted by the 2015 VA examiner to be pain with motion and less movement than normal which is contemplated by the current disability rating.  The preponderance of the evidence is therefore against a finding that there is any additional functional loss which more closely approximates a higher rating of 50 percent for orthopedic manifestations of the lumbar spine disability.  While the Veteran's complaints are factors for consideration, pain without associated functional impairment does not constitute additional limitation of motion under DeLuca.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Here, there is no evidence to suggest that the Veteran's functional loss is equivalent to or approximating forward flexion of the thoracolumbar to less than 60 degrees prior to November 28, 2012 or ankylosis during any period on appeal.

Radiculopathy

The Board notes that the December 2010 VA, February 2012 SSA, and October 2015 VA examination reports reflect findings of radiculopathy.  The Board recognizes that the November 2012 VA examiner determined the Veteran has distal polyneuropathy in his feet and leg related to nonservice-connected diabetes mellitus and no evidence of radiculopathy, but finds this opinion to be of less probative value than the February 2012 SSA and October 2015 VA examinations.  

While the December 2010 VA and February 2012 SSA examination reports did not fully address the severity of the radiculopathy, the December 2010 VA examiner described the Veteran's symptoms of occasional radiations into the posterior left thigh with some burning paresthesias in the anterior right thigh, and provided a diagnosis of intermittent right radiculopathy.  The February 2012 SSA examiner noted the Veteran's complaints of tingling leg, and provided a diagnosis of radiculopathy.  The October 2015 VA examination provided more specificity in indicating that the radiculopathy was mild on the right and moderate on the left.  The Veteran was noted to experience radicular pain with mild intermittent pain in the right and left lower extremities, mild paresthesia and/or dysesthesias in the right lower extremity, moderate paresthesia and/or dysesthesias in the left lower extremity, mild numbness in the right lower extremity, and moderate numbness in the left lower extremity.  

Thus, the Board finds that the medical evidence presents a sufficient basis upon which to award separate ratings for neurological impairment of the right and left lower extremities as manifestations of the service-connected low back disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, pertaining to paralysis of the sciatic nerve, mild incomplete paralysis warrants a 10 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating, moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term 'incomplete paralysis,' with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  See 'note' at 'Diseases of the Peripheral Nerves' in 38 C.F.R. § 4.124a.  

As noted above, the right lower extremity radiculopathy was noted in the December 2010 VA examination and the October 2015 VA examiner described the Veteran's right side radiculopathy as mild in three categories.  Therefore, the Board finds the Veteran's right side radiculopathy warrants a separate 10 percent disability rating under Diagnostic Code 8520 for the entire appeals period.  There is no evidence of a moderate incomplete paralysis warranting a higher 20 percent disability rating, nor evidence of a moderately severe or severe incomplete paralysis or complete paralysis of the right lower extremity.  A 10 percent rating for mild radiculopathy of the right lower extremity, but no higher, is warranted.

Prior to October 2, 2015, the Veteran's left lower extremity radiculopathy was described as occasional radiation into the posterior left thigh (December 2010 VA examination), left foot pain when walking and episodes of sharp shooting pain down left leg (April 2011 VA progress note), and decreased sensation at the right and left foot/toes (L5) and less feeling in the anteriolateral and anterial portion of the left thigh from the iliac crest to the kneecap (November 2012 VA examination).  Therefore, the Board finds the Veteran's left side radiculopathy warrants a separate 10 percent disability rating under Diagnostic Code 8520 prior to October 2, 2015.  There is no evidence of a moderate incomplete paralysis of the left lower extremity warranting a higher 20 percent disability rating, nor evidence of a moderately severe incomplete paralysis or complete paralysis of the left lower extremity.  A 10 percent rating for moderate radiculopathy of the left lower extremity, but no higher, is warranted for the period prior to October 2, 2015.

The Board notes that the October 2015 VA examiner described the Veteran's left side radiculopathy as mild intermittent pain but moderate in two additional categories.  Therefore, the Board finds the Veteran's left side radiculopathy warrants a separate 20 percent disability rating under Diagnostic Code 8520 from October 2, 2015.  There is no evidence of a moderately severe incomplete paralysis of the left lower extremity warranting a higher 40 percent disability rating, nor evidence of a severe incomplete paralysis or complete paralysis of the left lower extremity.  A 20 percent rating for moderate radiculopathy of the left lower extremity, but no higher, is warranted.

Other Considerations

The Board has considered whether referral of the residuals of the low back for consideration of an extraschedular rating is indicated.  See 38 C.F.R. § 3.321(b)(1).  The evidence does not show that the Veteran alleges any impairment of function beyond that contemplated by the rating schedule.  Notably, he has alleged pain and limitation of movement.  The Board finds that his symptoms are contemplated by the ratings he is currently assigned, as the ratings provide for the impairment that he experiences as evidenced by the medical evidence.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as 'governing norms' is not required and referral for an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

III.  TDIU

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  38 C.F.R. § 4.16(a).  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  Prior to November 28, 2012, the Veteran's service-connected disabilities were irritable bowel syndrome, rated 30 percent; lumbar degenerative disc disease, rated 10 percent; radiculopathy of the right lower extremity, rated 10 percent, radiculopathy of the left lower extremity, rated 10 percent, and calcified hematoma, left thigh, rated 10 percent).  The combined disability rating was 50 percent.  From November 28, 2012, to October 2, 2015, the Veteran's service-connected disabilities were irritable bowel syndrome, rated 30 percent; lumbar degenerative disc disease, rated 40 percent; radiculopathy of the right lower extremity, rated 10 percent, radiculopathy of the left lower extremity, rated 10 percent, and calcified hematoma, left thigh, rated 10 percent).  The combined disability rating was 70 percent.  Although the Veteran's disability rating for a left lower extremity radiculopathy was increased to 20 percent on October 2, 2015, the combined disability rating did not change. 

In this case, the Veteran's combined disability rating is 50 percent disabling prior to November 28, 2012 and 70 percent disabling thereafter.  He meets the preliminary schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) due to his service-connected disabilities for the period from November 28, 2012.  Id.

In this case, the evidence supports a finding that, from November 28, 2012, the Veteran was not capable of substantially gainful employment as a result of his service-connected lumbar spine disability and associated manifestations.  

During a November 2012 VA examination, the examiner determined that the Veteran's disability affects his occupation as he is limited to lifting 10 pounds infrequently, limited to 30 min walking maybe twice per 8 hour day, and that the Veteran can sit for 30 min to an hour and stand maybe 15 minutes.  The examiner indicated the Veteran's condition will limit him off and on during the day as he has to change positions form sitting to standing and laying down back to sitting.  The Veteran cannot bend, twist, kneel, squat (has to sit down on floor to do things down low), and he has difficulty climbing steps (due to back and knees).

In a February 2013 VA opinion, the examiner noted the Veteran last worked in 2009, when he was laid off.  The Veteran indicated that musculoskeletal complaints (primarily chronic low back pain) prevent him from working.  It was the opinion of the examiner that none of this Veteran's medical conditions render him completely and permanently incapable of maintaining employment.  An occupation involving manual labor would be precluded, but a sedentary occupation would be medically feasible.  The examiner stated he agrees with the findings of the December 2010 VA examiner.

During an October 2015 VA examination, the examiner reported that the Veteran's current lower back condition would limit his ability to perform repetitive heavy lifting, pushing or pulling.  The examiner stated the Veteran has daily lower back pain, as well as intermittent bilateral lower extremity radiculopathy.  He wears a lumbar corset almost daily, and can no longer work full time.  He takes analgesics, NSAIDs, muscle relaxants and Gabapentin daily, and also has a TENS unit.  Therefore, it was the examiner's opinion that the Veteran's current lower back condition is clinically worse than before. 

Resolving all doubt in favor of the Veteran, for the period from November 28, 2012 the probative evidence of record demonstrates that he was unemployable or capable of no more than marginal employment due to his service-connected disabilities.  Accordingly, the criteria for a TDIU from November 28, 2012 are met. 

ORDER

Prior to November 28, 2012, entitlement to a disability rating in excess of 10 percent for service-connected lumbar degenerative disc disease is denied. 

Starting November 28, 2012, entitlement to a disability rating of 40 percent for service-connected lumbar degenerative disc disease is granted, subject to regulations governing payment of monetary awards.

Entitlement to a separate 10 percent rating is granted for mild right lower extremity radiculopathy (as a neurological manifestation of the low back disability), subject to regulations governing payment of monetary awards.

Prior to October 2, 2015, entitlement to a separate 10 percent rating is granted for mild left lower extremity radiculopathy (as a neurological manifestation of the low back disability), subject to regulations governing payment of monetary awards.

Starting October 2, 2015, entitlement to an increased 20 percent rating is granted for moderate left lower extremity radiculopathy (as a neurological manifestation of the low back disability), subject to regulations governing payment of monetary awards.

Starting November 28, 2012, entitlement to a TDIU is granted subject to regulations governing payment of monetary awards.



REMAND

The Veteran seeks entitlement to TDIU to include the period prior to November 28, 2012.  As noted above, the combined rating is 50 percent prior to November 28, 2012.  Thus, the minimum schedular percentage criteria for a TDIU were not met prior to November 28, 2012.  38 C.F.R. § 4.16(a) (2016).  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2014).  Rating boards are required to submit to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

During a December 2010 VA examination, the Veteran stated that he is an electronics technician and he was laid off from his previous employment and has been unable to secure employment over the last year.  He reported he believes this is due to problems with his service-connected back and bowels.  After a physical examination, the examiner determined the Veteran should be able to tolerate sedentary work with reference to his low back as long as he is able to change positions frequently and is not required to stand or walk for prolonged periods.  He is unable to engage in manual labor involving lifting and bending.  

In a February 2012 SSA lumbar spine questionnaire, completed by the Veteran's treating VA physician's assistant, the examiner indicated the Veteran has chronic back pain, radiculopathy, lumbar spondylosis, and status-post fusion at L5-S1.  The examiner noted it is necessary to medically recommend for the Veteran not to sit continuously in a work setting.  He must get up and move around hourly, and it was undeterminable when he could sit again.  The examiner noted the Veteran's pain and other symptoms were severe enough to interfere with his attention and concentration frequently.  The examiner also noted the Veteran would have to take breaks of 10 to 15 minutes at unpredictable intervals during a work day.  The examiner indicated the Veteran has "good days" and "bad days" and that he is likely to be absent from work about two to three times a month.  In additional to psychological limitations, the Veteran is limited to no pushing, pulling, kneeling, bending, or stooping.  The examiner noted that the earliest date that the evaluation applies is April 2011.

Based upon the evidence cited above, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of entitlement to a TDIU on an extraschedular basis prior to November 28, 2012.  Therefore, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.   Refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of whether a TDIU on an extraschedular basis is warranted prior to .  Include a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).

2.  After completing this and any other development deemed necessary, re-adjudicate the issue of entitlement to a TDIU prior to November 28, 2012.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
Nathanial J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


